Citation Nr: 1503344	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-34 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to June 1966.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for Meniere's syndrome and PTSD.  The rating decision granted service connection for bilateral hearing loss, and assigned a noncompensable evaluation.  

The issues of entitlement to service connection for PTSD and entitlement to an initial compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During a July 2014 hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeal for service connection for Meniere's syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for service connection for Meniere's syndrome.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

During the July 2014 hearing before the undersigned, the Veteran stated that he wished to withdraw his appeal for service connection for Meniere's syndrome.  The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeal. Thus, with respect to this claim, there are no remaining allegations of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal for service connection for Meniere's syndrome is dismissed.


REMAND

In April 2011 correspondence, the Veteran asserts that in 1963 he served with a platoon from 3rd Recon Battalion in Vietnam as part of Operation Shufly.  This service included combat operations.  At this time, there were not supposed to be troops in Vietnam, and for about two months the Veteran and his fellow servicemen were not allowed to notify their families where they were or what they were doing.  

In April 2010 correspondence, the Veteran identified 2 stressors that occurred when he was in Vietnam.  In the spring of 1963, during April or May, the Veteran and his fellow Marine J.C.H. were on a helicopter medevac mission to Hue City.  The Veteran and J.C.H. sat on top of 10 or 11 South Vietnamese bodies and body parts for their return trip to Da Nang.  Also in the spring of 1963, the Veteran and J.C.H. were on a roving patrol at Da Nang Air Base.  J.C.H. was attacked and captured by VC or NVA.  After J.C.H. alerted the Veteran, the Veteran and three other Marines stopped the capture.  They killed 3 of the captors and captured one.  

In June 2011 correspondence, J.C.H. stated that he and the Veteran were part of a platoon from 3rd Recon Battalion, which was based on Okinawa at the time.  Their main job was to provide security for Air Wing squadrons at Da Nang.

The Board is aware that, according to a June 2014 VA memorandum, the Veteran's personnel records reflect that he was attached to the 3rd Marine Division Rein, not the 3rd Recon Battalion.  

However, the Board points out that in his April 2011 correspondence, the Veteran stated that he served "with", not in, a platoon from the 3rd Recon Battalion.  Moreover, Sea and Air Travel - Embarkation Slips provide that the Veteran departed Okinawa on April 1, 1963, and arrived and disembarked at Da Nang, the Republic of Vietnam, on April 2, 1963.  A June 1963 Battalion Special Order from 3rd Marine Division (Rein) reflects that the Veteran and J.C.H. reported for duty to 3rd Recon Battalion earlier that month.  The Veteran had returned to Okinawa by September 1, 1963, because the Sea and Air Travel - Embarkation Slips show that he left Okinawa for San Francisco on that date.  

In light of the foregoing, the Board finds that the Veteran did serve with the 3rd Recon Battalion in Vietnam beginning in June 1963 until no later than August 31, 1963.  

The Board further finds that development must be conducted to determine whether the Veteran's claimed stressors are consistent with the experiences of marines from the 3rd Recon Battalion.  The Board concludes that if the Veteran's claimed stressors are consistent with the experiences of marines from the 3rd Recon Battalion, then his claimed stressors must be conceded.  See 38 U.S.C.A. § 1154(a) (in each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence).  

In addition, during the July 2014 hearing the Veteran testified that his bilateral hearing loss has worsened in severity since his most recent VA audiological examination, which was conducted in July 2010.  

Due to the passage of time and the Veteran's assertions of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected bilateral hearing loss disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new evaluation after a two year period between the last VA examination and the veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Here, VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403 ; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Using all appropriate sources, attempt to verify whether, during the period from June 1 to August 31, 1963: (a) marines from the 3rd Recon Battalion engaged in medevac operations in Hue City; and (b) whether Da Nang Air Base was attacked by VC or NVA.  All efforts to obtain verification should be recorded and a formal finding should be made if verification is not possible.

If either query is answered in the positive, the AOJ should conclude that the Veteran's respective claimed stressor has been verified.  

3.  After completion of the foregoing, and if and only if a stressor or stressors are verified, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any PTSD that may be present.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.

The AOJ must specify for the examiner the stressor or stressors which it has determined are established by the record.  The examiner must be instructed that only those events that have been verified (or otherwise accepted by the AOJ) may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, and if PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressor(s) upon which the PTSD diagnosis is based. 

A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's bilateral hearing loss.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  

A complete rationale for all opinions expressed must be provided. 

4.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


